PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/099,911
Filing Date: 15 Apr 2016
Appellant(s): KNOWLSON et al.



__________________
Jay E. Rowe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/9/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kadota ‘960 (JP10-310960, see the attached machine translation) in view of Takai ‘665 (US PGPUB 2003/0000665 A1).

1, Kadota ‘960 teaches a water-disintegrable nonwoven fabric comprising 45-85% by weight of wood pulp and 15-55% by weight of regenerated cellulose fibers (staple fibers as claimed) (see Abstract and [0018]).  Kadota ‘960 teaches that the regenerated cellulose may be viscose rayon or may be obtained by dissolving cellulose in solvents such as N-methyl-morpholine N-oxide (which is the solvent used to make lyocell). (see [0023] and the Examples).  Kadota ‘960 does not require the use of a binder, adhesive or thermal bonding fiber (see claim 1 and the Examples).  Kadota ‘960 teaches that the regenerated cellulose fibers (staple fibers) preferably have a length in the range of 3-15mm (see [0045]).  The basis weight of the nonwoven fabric is preferably in the range of 30-80 g/m2 (see [0034]).  The wood pulp and regenerated cellulose fibers are integrally interlaced by jetting a high pressure water jet flow on the surface of the web (hydroentanglement) (see Abstract). 

With regard to the claimed limitation of natural cellulose fiber being defibrated, Kadota ‘960 teaches a wet papermaking process (Abstract and [0018]-[0020]). The examiner notes that the wet papermaking process involve the use of defibrated fibers. 

With regard to the claimed processing limitations, Kadota ‘960 teaches a wet-laid process rather than an air-laid process as claimed.  However, the product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability.  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

Kadota ‘960 further teaches that the wood pulp fibers may be derived from coniferous wood or hardwood fibers by the Kraft process (see [0050]). 



However, Takai ‘665 teaches water-disintegratable sheets as well as the use of conifer pulp having a mean fiber length as small as 1.0 to 4.5 mm (see Abstract and [0043]).  Takai ‘665 also teaches examples wherein thicknesses of individual sheets range from 0.38 to 0.41 mm (see Table 1 and [0085]-[0088]). 

 It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the coniferous wood pulp fibers and the nonwoven web of Kadota ‘960 with conifer wood pulp mean fiber lengths in the range of 1.0 to 4.5 mm and with individual nonwoven sheet thickness in the range of 0.38 to 0.41 mm in order to obtain water-disintegratable sheets in which disintegration is facilitated, for use in cleaning articles, toilet paper, topsheets or backsheets of absorbent articles, or the like, as taught by Takai ‘665 (see Abstract, [0002], [0043], Table 1 and [0085]-[0088]).

Regarding claims 2-3, as applied above to claim 1, Kadota ‘960 teaches viscose rayon fibers and lyocell fibers.  

Kadota ‘960 also teaches examples wherein the highest MD/CD wet tensile strength ratio is 540/310 = 1.74 (see Table 1).  Kadota ‘960 further teaches examples of CD wet tensile strengths such as 580gf/25mm (11.3 N/5cm as calculated by the examiner) (see Table 1).  

With regard to the claim 3 limitation of a CD wet tensile strength of at least 12 N/5 cm, the examiner notes that Kadota ‘960 teaches that the geometrical average wet tensile strength of the nonwovens can be as high as 10,000 gf/25mm (196 N/5cm), wherein the geometrical average wet tensile strength is calculated as (MD*CD)^(1/2) (see Abstract and [0018]).  Thus, 

Regarding claim 4, Kadota ‘960 teaches use of the nonwoven fabric as a wiper, wherein antifungal agents, perfumes and the like can be included (see [0065]).  



(2) Response to Argument

Contention (1): Appellant notes the "'Response to the 37 C.F.R, § 1. 132 Declaration" section of the Final Office Action of April 16, 2021, and Appellant contends that Appellants have technically shown that when the same composition is prepared as a nonwoven web by wet laying followed by hydroentanglement or by air laying followed by hydroentanglement, the resulting nonwoven webs have distinctly different physical properties thus meeting the burden required by the Office to show process differences between the cited references and present invention result in unobvious differences between the Kadota product and the product of the present invention.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Regarding this contention, the examiner notes that, based on the data shown in Table 2 of appellant’s 37 CFR 1.132 Declaration, the properties obtained by appellant for the airlaid and wetlaid nonwoven webs are not mutually exclusive, and instead can be the same based on the disclosed standard deviations.  In this regard, Table 2 shows that the ranges for the basis weights, dry thicknesses, densities and CD strengths of the airlaid and wetlaid samples all overlap.  The same also appears to be true for the ranges of additional properties shown on the Table on page 8 of the Declaration.  In addition, the examiner notes that Kadota ‘960 (“Kadota”) and Takai ‘665 (“Takai”) teach basis weights and density ranges that overlap with those obtained by appellant, as shown below in the examiner’s annotations to appellant’s Figure 2:


Thus, it is unclear how the properties obtained by appellant demonstrate unobvious differences between the Kadota product and the product of the present invention.

Contention (2): Appellant contends that the Examiner has not shown a nonwoven web having the same composition and properties as claims 2 and 4 can be obtained according to the disclosure of Kadota.

average wet tensile strength is calculated as (MD*CD)^(1/2), and that the geometrical average wet tensile strength of the nonwovens can be as high as 10,000 gf/25mm (196 N/5cm) (see Abstract and [0018]).  Thus, based on the values for MD, CD and average wet tensile strengths shown in columns 2-3 in Table 1 of Kadota, the examiner notes that an average wet tensile strength of 10,000 gf/25mm (196 N/5cm) would correspond to CD wet tensile strengths that overlap with the claimed range.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789   


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an